Name: Commission Regulation (EEC) No 3861/87 of 22 December 1987 suspending customs duties in trade in beef and veal between Spain and the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  Europe
 Date Published: nan

 23 . 12. 87No L 363/32 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3861/87 of 22 December 1987 suspending customs duties in trade in beef and veal between Spain and the Community as constituted at 31 December 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 75 (4) thereof, Whereas Council Regulation (EEC) No 653/87 (') provides for the application of common prices in Spain in the beef and veal sector ; whereas recent developments in production and on the market for such products make a liberalization of trade in the sector desirable and have induced Spain to make an application to that effect ; whereas, as a consequence, consideration should be given to a suspension of 50 % of customs duties applicable to those products ; Whereas, pending a further examination of the situation on the market and the possible adoption of any new measures in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 467/87 (3), the said suspension should be limited to the first half of 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . Until 30 June 1988 , the customs duties pursuant to Article 75 ( 1 ) of the Act of Accession and applicable to trade in the products covered by Regulation (EEC) No 805/68 between Spain and the Community as constituted at 31 December 1985 shall be suspended by 50 % from 1 January 1988 . 2. Before 30 June 1988 the Commission will re ­ examine the situation on the Spanish and Community market with a view to adopting any measures required in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 63, 6 . 3 . 1987, p. 1 . (2) OJ No L 148 , 28 . 6 . 1968 , p . 24. (3) OJ No L 48 , 17. 2. 1987, p. 1 .